USCA4 Appeal: 21-6666      Doc: 10         Filed: 08/24/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6666


        RICHARD LEO WILLIAMS,

                            Petitioner - Appellant,

                     v.

        COMMONWEALTH OF VIRGINIA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00958-CMH-JFA)


        Submitted: August 19, 2021                                        Decided: August 24, 2021


        Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Richie Leo Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6666         Doc: 10      Filed: 08/24/2021      Pg: 2 of 2




        PER CURIAM:

               Richard Leo Williams seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2254 petition. We dismiss the appeal for lack of jurisdiction because the notice

        of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on February 3, 2021. Williams filed the notice

        of appeal on April 6, 2021. * Because Williams failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




               *
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Williams could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                     2